ROBERT L. BLAND, Judge
The claim in this case is informally heard upon a record prepared by the state road commission and filed with the clerk October 17, 1944. On April 26, 1944, when a state road commission truck was moving into a road under the control of the state road commission from loading position behind a large shovel, the driver did not see the approach of an automobile owned by the claimant which was attempting to pass the shovel. As a result a collision occurred. The claimant’s vehicle was damaged. To compensate him for this damage the state road commission concurs in the claim to the extent of $25.00, and its payent is approved by an assistant attorney general.
It is suggested for the benefit and convenience of the court that all records submitted under section 17 of the court act should give more facts and details than are found in the record in this case. An award is made in favor of claimant, Roy L. Grose, for the sum of twenty-five dollars ($25.00).